United States Securities and Exchange Commission Washington, D.C. 20549 Schedule 13D Under the Securities Exchange Act of 1934 (Amendment No. 04)* OMB Number 3235-0145 Saba Software, Inc. (Name of Issuer) Common Stock, Par Value $0.001 per share (Title of Class of Securities) 784932600 (CUSIP Number) Steven L. Fingerhood ZF Partners, L.P. One Ferry Building, Suite 255 San Francisco, CA 94111 415-677-5957 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 28, 2009 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.¨ Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). ZF PARTNERS LP 35-2214127 2. Check the Appropriate Box if a Member of a Group (See Instructions) aþ b¨ 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)¨ 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With: 7. Sole Voting Power 0 8. Shared Voting Power 2,216,998 9. Sole Dispositive Power 0 10. Shared Dispositive Power 2,216,998 11. Aggregate Amount Beneficially Owned by Each Reporting Person 2,216,998 12. Check if the Aggregate Amount in Row 11 Excludes Certain Shares (See Instructions)¨ 13. Percent of Class Represented by Amount in Row 11 8.0% 14. Type of Reporting Person (See Instructions) PN Footnotes: Calculated based upon 27,856,078 shares of Common Stock outstanding as of September 21, 2009, as reported by the Issuer on its Definitive Proxy Statement filed on September 28, 2009. CUSIP No. 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). ZF Ventures, L.L.C. 37-1473537 2. Check the Appropriate Box if a Member of a Group (See Instructions) aþ b¨ 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)¨ 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With: 7. Sole Voting Power 0 8. Shared Voting Power 2,216,998 9. Sole Dispositive Power 0 10. Shared Dispositive Power 2,216,998 11. Aggregate Amount Beneficially Owned by Each Reporting Person 2,216,998 12. Check if the Aggregate Amount in Row 11 Excludes Certain Shares (See Instructions)¨ 13. Percent of Class Represented by Amount in Row 11 8.0% 14. Type of Reporting Person (See Instructions) OO Footnotes: Calculated based upon 27,856,078 shares of Common Stock outstanding as of September 21, 2009, as reported by the Issuer on its Definitive Proxy Statement filed on September 28, 2009. CUSIP No. 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). SLF Partners, LLC 20-0183973 2. Check the Appropriate Box if a Member of a Group (See Instructions) aþ b¨ 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)¨ 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With: 7. Sole Voting Power 0 8. Shared Voting Power 2,216,998 9. Sole Dispositive Power 0 10. Shared Dispositive Power 2,216,998 11. Aggregate Amount Beneficially Owned by Each Reporting Person 2,216,998 12. Check if the Aggregate Amount in Row 11 Excludes Certain Shares (See Instructions)¨ 13. Percent of Class Represented by Amount in Row 11 8.0% 14. Type of Reporting Person (See Instructions) OO Footnotes: Calculated based upon 27,856,078 shares of Common Stock outstanding as of September 21, 2009, as reported by the Issuer on its Definitive Proxy Statement filed on September 28, 2009. CUSIP No. 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Steven L. Fingerhood 2. Check the Appropriate Box if a Member of a Group (See Instructions) aþ b¨ 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)¨ 6. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With: 7. Sole Voting Power 0 8. Shared Voting Power 2,216,998 9. Sole Dispositive Power 0 10. Shared Dispositive Power 2,216,998 11. Aggregate Amount Beneficially Owned by Each Reporting Person 2,216,998 12. Check if the Aggregate Amount in Row 11 Excludes Certain Shares (See Instructions)¨ 13. Percent of Class Represented by Amount in Row 11 8.0% 14. Type of Reporting Person (See Instructions) IN Footnotes: Calculated based upon 27,856,078 shares of Common Stock outstanding as of September 21, 2009, as reported by the Issuer on its Definitive Proxy Statement filed on September 28, 2009. Item 1. Security and Issuer This
